272 F.2d 942
Luther GILLISON, Libelant, Appellant,v.BATON ROUGE COAL AND TOWING COMPANY, Inc., Appellee.
No. 17951.
United States Court of Appeals Fifth Circuit.
Dec. 30, 1959.

Appeal from the United States District Court for the Eastern District of Louisiana, Herbert W. Christenberry, Judge.
Harold J. Lamy, New Orleans, La., James C. McGehee, Jr., Natchez, Miss., for appellant.
Charles E. Lugenbuhl, New Orleans, La., Lemle & Kelleher, New Orleans, La., of counsel, for appellee.
Before RIVES, Chief Judge, and HUTCHESON and CAMERON, Circuit Judges.
PER CURIAM.


1
This Court is in agreement with the full findings of fact and conclusions of law upon which the district court dismissed the libel.  The judgment, 173 F.supp. 912, is therefore


2
Affirmed.